Case 1:18-cv-00309-TH-ZJH Document 13 Filed 04/30/20 Page 1 of 3 PageID #: 72



                          IN THE UNITED STATES DISTRICT COURT

                           FOR THE EASTERN DISTRICT OF TEXAS

                                      BEAUMONT DIVISION

LATTHEN CHANCE DOUGLAS                             §

VS.                                                §                 CIVIL ACTION NO. 1:18cv309

DIRECTOR, TDCJ-CID                                 §

           ORDER OVERRULING OBJECTIONS AND PARTIALLY ADOPTING
            THE MAGISTRATE JUDGE’S REPORT AND RECOMMENDATION

        Latthen Chance Douglas, an inmate confined within the Texas Department of Criminal

Justice, Correctional Institutions Division, proceeding pro se, filed the above-styled petition for writ
of habeas corpus pursuant to 28 U.S.C. § 2254. Petitioner challenges a prison disciplinary

proceeding.

        The court referred this matter to the Honorable Zack Hawthorn, United States Magistrate

Judge, for consideration pursuant to 28 U.S.C. § 636 and applicable orders of this Court. The

Magistrate Judge has submitted a Report and Recommendation of United States Magistrate Judge

recommending the petition be denied with prejudice.

        The court has received and considered the Report and Recommendation of United States

Magistrate Judge, along with the record and pleadings. Petitioner filed objections to the Report

and Recommendation.

        The court has conducted a de novo review of the objections. After careful consideration, the

court is of the opinion the objections are without merit. The magistrate judge correctly stated that

as petitioner did not lose previously earned good conduct times credit as a result of his

disciplinary conviction, he was not entitled to due process before receiving the punishment

imposed. Sandin v. Conner, 515 U.S. 472, 483-84 (1995); Malchi v. Thaler, 211 F.3d 953, 958 (5th

Cir. 2000). Further, as petitioner did not lose previously earned good conduct time credits, a

finding in his favor in this matter will have no direct effect on the fact or duration of his

confinement. He therefore may not challenge his disciplinary conviction in a petition for writ of

habeas corpus.
Case 1:18-cv-00309-TH-ZJH Document 13 Filed 04/30/20 Page 2 of 3 PageID #: 73



         In his petition and his objections, petitioner does allege facts that could give rise to civil

rights claims. Petitioner’s civil rights claims will be severed into a new lawsuit.

                                                 ORDER

         Accordingly, petitioner’s objections are OVERRULED.                 The findings of fact and

conclusions of law of the Magistrate Judge are correct and the report of the Magistrate Judge is

ADOPTED. Petitioner’s civil rights claims are SEVERED from this action and shall proceed as

a separate lawsuit. The Clerk of Court is directed to assign a separate civil action number to the civil

rights claims and assign the new action according to the regular practice for allotment of newly-filed

civil actions. The petition shall be filed as the initial pleading in the new action. Petitioner’s

objections (doc. no. 10) shall be filed as a supplemental complaint in the new action. Pedro Boykin

shall be listed as the defendant in the new action. A final judgment shall be entered denying the

petition.

         In addition, the court is of the opinion that the petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying federal habeas relief may not proceed unless a

judge issues a certificate of appealability. See U.S.C. § 2253. The standard that must be met in order

to receive a certificate of appealability requires the petitioner to make a substantial showing of the

denial of a federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000);

Elizalde v. Dretke, 362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner

is not requited to demonstrate that he would prevail on the merits. Rather, he need only demonstrate

that the issues are subject to debate among jurists of reason, that a court could resolve the issues in

a different manner, or that the questions presented in the petition are worthy of encouragement to

proceed further. See Slack, 529 U.S. at 483-84. Any doubt regarding whether to grant a certificate

of appealability should be resolved in favor of the petitioner, and the severity of the penalty may be

considered in making this determination. See Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.

2000).

         In this case, the petitioner has not shown that any of the issues raised by his claims are subject

to debate among jurists of reason. The factual and legal questions raised by petitioner have been
Case 1:18-cv-00309-TH-ZJH Document 13 Filed 04/30/20 Page 3 of 3 PageID #: 74



consistently resolved adversely to his position and the questions presented are not worthy of

encouragement to proceed further. As a result, a certificate of appealability shall not issue in this

matter.

      SIGNED this the 30 day of April, 2020.




                                       ____________________________
                                       Thad Heartfield
                                       United States District Judge
